DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 10/16/2020. Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, 19 and 20  are pending of which claims 1, 8, and 15 are amended.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 8, 10, 15 and 17are rejected under 35 U.S.C. 103 as being unpatentable over  Oneill US 2013/0268509,  further in view of Theimer US 9,471,585 and Tien US 2012/0209808.
Regarding claims 1, 8, and 15, Oneill teaches a method system and CRM comprising instructions for computer-implemented method, comprising: receiving, by a service processing device(request handler), a first service processing request for a service event sent by a service requesting device(users make queries and storage request that are stored in time based partitions, ¶11,12, 73)
["a request handler for processing requests to store and retrieve the data and configured to: ", ¶11]
["receive a first request within a first time interval to store first data; ", ¶12]
["Referring now to FIG. 7 with further reference to FIGS. 3 and 6, a flow chart 700 further illustrates how creation of the union table helps prevent lockout of the database 110. In a step 702, a user queries the system 300 through the database interface 306 by submitting the data retrieval request 310. ", ¶73]
wherein the first service processing request comprises service processing reference information(the time of the write i.e. transaction time is used to determine which partition should be used, ¶8)
["In accordance with the invention, creation of new partitions in a database is driven by write requests, which can arrive at pseudo random moments of time. Each partition in the database is associated with a time interval. Different time intervals do not need to be consecutive. Whenever a write request is obtained, the system determines whether the write request is received within a latest partition time interval defined by start and end times. If the write request is received within the latest partition time interval, the data is written into a database partition corresponding to that interval. Otherwise if this condition is not met, a new partition is created having its own associated time interval with its own start and end times, the start time corresponding to the time when the new data was received. The process is repeated as new data is streaming in. In this way, overfilling the partitions can be mitigated, and creation of empty partitions can be avoided. ", ¶8]

wherein the service processing reference information comprises a particular time when the first service processing request was initiated by the service requesting device, 
wherein the service processing reference information is used by the service processing device to determine a first storage location in a database for performing idempotent check of the first service processing request(the time of the write i.e. transaction time is used to determine which partition should be used, ¶8)
["In accordance with the invention, creation of new partitions in a database is driven by write requests, which can arrive at pseudo random moments of time. Each partition in the database is associated with a time interval. Different time intervals do not need to be consecutive. Whenever a write request is obtained, the system determines whether the write request is received within a latest partition time interval defined by start and end times. If the write request is received within the latest partition time interval, the data is written into a database partition corresponding to that interval. Otherwise if this condition is not met, a new partition is created having its own associated time interval with its own start and end times, the start time corresponding to the time when the new data was received. The process is repeated as new data is streaming in. In this way, overfilling the partitions can be mitigated, and creation of empty partitions can be avoided. ", ¶8]

wherein the database is partitioned into a plurality of storage locations, 
["provide a command to create a first database partition of a plurality of database partitions, the first database partition corresponding to the first time interval; ", ¶13]
wherein each storage location of the plurality of storage locations is associated with a corresponding range of time
["If not, a new partition is created having associated time interval with its own start and end times defining a new partition time interval. The process is repeated as new data is streaming in. ", ¶abstract]
 
wherein two corresponding ranges of time of any two storage locations of the plurality of storage locations do not overlap(time intervals of respective ; 
["Each partition in the database is associated with a time interval. Different time intervals do not need to be consecutive. Whenever a write request is obtained, the system determines whether the write request is received within a latest partition time interval defined by start and end times. If yes, the data is written into a database partition corresponding to that interval. If not, a new partition is created having associated time interval with its own start and end times defining a new partition time interval. The process is repeated as new data is streaming in. ", ¶abstract]
determining, by the service processing device, the first storage location based on the service processing reference information, comprising determining that the particular time in the service processing reference information is within a particular range of time associated with the first storage location(the time of the write i.e. transaction time is used to determine which partition should be used, ¶8)
["In accordance with the invention, creation of new partitions in a database is driven by write requests, which can arrive at pseudo random moments of time. Each partition in the database is associated with a time interval. Different time intervals do not need to be consecutive. Whenever a write request is obtained, the system determines whether the write request is received within a latest partition time interval defined by start and end times. If the write request is received within the latest partition time interval, the data is written into a database partition corresponding to that interval. Otherwise if this condition is not met, a new partition is created having its own associated time interval with its own start and end times, the start time corresponding to the time when the new data was received. The process is repeated as new data is streaming in. In this way, overfilling the partitions can be mitigated, and creation of empty partitions can be avoided. ", ¶8]
 
receiving, by the service processing device, a second service processing request that is sent for the service event, wherein the second service processing request comprises the service processing reference information in the first service processing request( if a second write is received that is a duplicate transaction is received it will have the same time information and thus be directed to the same time based partition the same logic for determining the target partition of the write as described in ¶8 would be used)
["In accordance with the invention, creation of new partitions in a database is driven by write requests, which can arrive at pseudo random moments of time. Each partition in the database is associated with a time interval. Different time intervals do not need to be consecutive. Whenever a write request is obtained, the system determines whether the write request is received within a latest partition time interval defined by start and end times. If the write request is received within the latest partition time interval, the data is written into a database partition corresponding to that interval. Otherwise if this condition is not met, a new partition is created having its own associated time interval with its own start and end times, the start time corresponding to the time when the new data was received. The process is repeated as new data is streaming in. In this way, overfilling the partitions can be mitigated, and creation of empty partitions can be avoided. ", ¶8]
 
determining the first storage location in the database for performing idempotent check of the second service processing request based on the service processing reference information, comprising( the time of the write i.e. transaction time of the second duplicate write  used to determine which partition should be used, ¶8)
["In accordance with the invention, creation of new partitions in a database is driven by write requests, which can arrive at pseudo random moments of time. Each partition in the database is associated with a time interval. Different time intervals do not need to be consecutive. Whenever a write request is obtained, the system determines whether the write request is received within a latest partition time interval defined by start and end times. If the write request is received within the latest partition time interval, the data is written into a database partition corresponding to that interval. Otherwise if this condition is not met, a new partition is created having its own associated time interval with its own start and end times, the start time corresponding to the time when the new data was received. The process is repeated as new data is streaming in. In this way, overfilling the partitions can be mitigated, and creation of empty partitions can be avoided. ", ¶8]

determining that the particular time in the service processing reference information is within the particular range of time associated with the first storage location(the time of the write i.e. transaction time is used to determine which partition should be used, ¶8)
["In accordance with the invention, creation of new partitions in a database is driven by write requests, which can arrive at pseudo random moments of time. Each partition in the database is associated with a time interval. Different time intervals do not need to be consecutive. Whenever a write request is obtained, the system determines whether the write request is received within a latest partition time interval defined by start and end times. If the write request is received within the latest partition time interval, the data is written into a database partition corresponding to that interval. Otherwise if this condition is not met, a new partition is created having its own associated time interval with its own start and end times, the start time corresponding to the time when the new data was received. The process is repeated as new data is streaming in. In this way, overfilling the partitions can be mitigated, and creation of empty partitions can be avoided. ", ¶8]

Oneill does not teach and a corresponding idempotent table, 
performing, by the service processing device, based on a particular idempotent table associated with the first storage location, an idempotent check on the first storage location , and updating the particular idempotent table associated with the first storage location after the idempotent check; and 
determining, by the service processing device, a method of processing to perform on the service event based on a result of the idempotent check
performing, by the service processing device, based on the updated particular idempotent table associated with the first storage location, a second idempotent check 
rejecting, by the service processing device, the second service processing request based on a result of the second idempotent check
Theimer in the same field of endeavor with respect to use of partitioned databases in computer networks teaches a methods of deduplication of transactions. Theimer teaches a corresponding idempotent table, and
["FIG. 31 illustrates example constituent elements of data record submission requests, entries of local de-duplication tables, and sequence records that may be stored in a stream management system in which a decentralized de-duplication mechanism is employed, according to at least some embodiments. ", Col 3 Lines 57-62]

performing, by the service processing device, based on a particular idempotent table associated with the first storage location, an idempotent check on the first storage location, and updating the particular idempotent table associated with the first storage location after the (a signature also known as a key in hash based signatures is used to uniquely identify the transaction and if  the signature is not found indicating that the transaction is not a duplicate it is allowed to  write data to partition, Col 56Lines31 –Col57- Line7); and 
determining, by the service processing device, a method of processing to perform on the service event based on a result of the idempotent check(if  the signature is not found indicating that the transaction is not a duplicate it is allowed to write data to partition, Col 56Lines31 –Col57- Line7), 
[“Each of the ingestion nodes 3002 may instantiate one or more local de-duplication tables 3010, e.g., local de-duplication table 3010A for partition Sj-Pk at node 3002A, and local de-duplication table 3010B for partition Sj-Pn at node 3002B. Each local de-duplication table may include respective de-duplication signature entries for some number of data records of the corresponding partition. Since the data records of a given partition would always be directed to the same ingestion node in accordance with the stream's partitioning policy (at least in the absence of failovers, which may be dealt with by reconstructing de-duplication tables at newly-configured replacement ingestion nodes as described below) in the depicted embodiment, the local de-duplication tables 3010 may generally suffice for duplicate detection, and a centralized repository of de-duplication information is not required. Different types of de-duplication signatures may be employed in various implementations to efficiently detect duplicate submissions. A de-duplication signature may, for example, comprise a result of a function applied to at least a portion of the data indicated by a data producer in a given submission request, or a result of a function applied to a de-duplication key included in a submission request.  ….  If the signature is not found in the local de-duplication table 3010, a corresponding data entry 3020 for the data submitted by the data producer may be generated and (either immediately or eventually, as part of a batched write) written to the storage subsystem of the SMS”, Col 56 Lines 31- Col 57 Line 7]

performing, by the service processing device, based on the updated particular idempotent table associated with the first storage location, a second idempotent check a signature also known as a key in hash based signatures is used to uniquely identify the transaction and if  the signature is found indicating that the transaction is a duplicate it is rejected , Col 56Lines31 –Col57- Line7);  
[“Each of the ingestion nodes 3002 may instantiate one or more local de-duplication tables 3010, e.g., local de-duplication table 3010A for partition Sj-Pk at node 3002A, and local de-duplication table 3010B for partition Sj-Pn at node 3002B. Each local de-duplication table may include respective de-duplication signature entries for some number of data records of the corresponding partition. Since the data records of a given partition would always be directed to the same ingestion node in accordance with the stream's partitioning policy (at least in the absence of failovers, which may be dealt with by reconstructing de-duplication tables at newly-configured replacement ingestion nodes as described below) in the depicted embodiment, the local de-duplication tables 3010 may generally suffice for duplicate detection, and a centralized repository of de-duplication information is not required. Different types of de-duplication signatures may be employed in various implementations to efficiently detect duplicate submissions. A de-duplication signature may, for example, comprise a result of a function applied to at least a portion of the data indicated by a data producer in a given submission request, or a result of a function applied to a de-duplication key included in a submission request.  ….  If the signature is present, and if the previously-submitted data record with the same signature has been saved at the SMS storage subsystem, the submission request may be rejected as a duplicate. If the signature is not found in the local de-duplication table 3010, a corresponding data entry 3020 for the data submitted by the data producer may be generated and (either immediately or eventually, as part of a batched write) written to the storage subsystem of the SMS.”, Col 56 Lines 31- Col 57 Line 7]

rejecting, by the service processing device, the second service processing request based on a result of the second idempotent check (if  the signature is found indicating that the transaction is a duplicate it is rejected , Col 56Lines31 –Col57- Line7);  
[ If the signature is present, and if the previously-submitted data record with the same signature has been saved at the SMS storage subsystem, the submission request may be rejected as a duplicate. If the signature is not found in the local de-duplication table 3010, a corresponding data entry 3020 for the data submitted by the data producer may be generated and (either immediately or eventually, as part of a batched write) written to the storage subsystem of the SMS.”, Col 56 Lines 31- Col 57 Line 7]

The combination of ONeill/Theimer , more specifically Theimer teaches a unique signature for transactions to determine and reject duplicates but does not teach to include unique transaction identification information of the first service processing request comprising a service request transaction number and a service request source. Tien in the same field of endeavour teaches a peertopeer distributed database system Tien teaches teach a signature to include unique transaction identification information(token) of the first service processing request comprising a service request transaction number(transaction id(serial num,timestamp) and a service request source(source IP of node originating transaction, ¶296,314, 352 Tien teaches us of transaction identifying formation such as transaction ID and source ip address that serves to make the token unique, the token is used to prevent duplicates similar to the signature of Theimer).
["The token may include any information suitable for use in providing the token-based distributed database synchronization capability depicted and described herein. In one embodiment, for example, the token includes the following information: (i) an organization name (the organization name of the organization to which node A belongs); (ii) a transaction identifier (e.g., a board serial number and the timestamp of the time at which the database synchronization is taking place, or any other information suitable for providing a unique identifier); and (iii) a source IP address (the source IP address of the originating node, i.e., node A). The token may include less or more (as well as different) information. ", ¶296]
["In one embodiment, for example, the token includes the following items: (i) an organization name (the organization name of the organization to which node A belongs); (ii) a transaction identifier (e.g., a board serial number and the timestamp of the time at which the database synchronization is taking place, or any other information suitable for providing a unique identifier); and (iii) a source IP address (the source IP address of the origination node, i.e., node A). The token may include less or more information, including different information. [0318] (b) Node B, upon receiving the token from node A, determines whether node B already has a token from another node. ", -¶314]
[“If the execution of the database transaction command on the node is unsuccessful, the node replies to node A with a NACK. [0358] (b) If this transaction has already been executed on one of the nodes (i.e., node B or node C), the node replies to node A with a duplicate transaction acknowledgment, and no further action is taken by the node (i.e., node B or C).”, ¶352]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Oneill/Theimer with use of a request transaction number and service request source  as taught by Tien to generate a unique id for transaction deduplication. The reason for this modification would be obvious would be the use of the transaction id and source ip address are well known transaction parameters known in the networking arts to provide uniqueness. Such a modification is a simple replacement of the signature of Theimer with a known equivalent and such modification requires only skill of one of ordinary skill in the art and leads to predictable results.
Regarding claims 3, 10 and 17. Oneill teaches wherein each subsequent service processing request that is received by the service processing device, comprises the service processing reference information in the first service processing request( if a second write is received that is a duplicate transaction is received it will have the same time information and thus be directed to the same time based partition the same logic for determining the target partition of the write as described in ¶8 would be used)
["In accordance with the invention, creation of new partitions in a database is driven by write requests, which can arrive at pseudo random moments of time. Each partition in the database is associated with a time interval. Different time intervals do not need to be consecutive. Whenever a write request is obtained, the system determines whether the write request is received within a latest partition time interval defined by start and end times. If the write request is received within the latest partition time interval, the data is written into a database partition corresponding to that interval. Otherwise if this condition is not met, a new partition is created having its own associated time interval with its own start and end times, the start time corresponding to the time when the new data was received. The process is repeated as new data is streaming in. In this way, overfilling the partitions can be mitigated, and creation of empty partitions can be avoided. ", ¶8]
 

Claims 5, 7, 12, 14 , 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Oneill/Theimer/Tien as applied to claims 1, 8 and 15, and further in view of Wang  US 2006/0248308.
Regarding claims 5, 12 and 19, Theimer teaches performing idempotency check when the database is in failure mode.
[“When an ingestion node fails or becomes inaccessible, a replacement ingestion node may be designated in accordance with a failover protocol. In some embodiments, each ingestion node may be configured as a member of a replication group, as indicated in FIG. 9, with one of the members designated as a primary at any given time. FIG. 34 is a flow diagram illustrating aspects of a failover mechanism for ingestion nodes that implement local de-duplication tables, according to at least some embodiments. As shown in element 3401, the current primary ingestion node IN1 configured for a partition Sj-Pk may write de-duplication signatures from its local de-duplication table (which may be instantiated in volatile memory in at least some implementations) to a persistent storage location PS, e.g., in batches to a storage subsystem node or a database. A control node of the SMS may determine that IN1 has reached an undesirable state (element 3404). The control node may then initiate failover to a replacement (currently non-primary) ingestion node IN2 (element 3407). " Col 63 Lines 4-22]

Oneill/Theimer does not specifically teach wherein the service processing reference information further comprises database mode information comprising a normal mode and a failover mode. Wang teaches method and system for failover in a database system. Wang teaches a flag representing a database mode that indicates a failover has occurred.
 ["If the system has been placed in a single controller mode, the process may return to step 416 (FIG. 4A) for operation in a non -failover single controller mode. Placing the data storage system 104 in a non -failover single controller mode may be desirable in connection with maintenance operations, for example where a partner controller 212 is being replaced. ", ¶32]
 ["In a failover single controller mode, the surviving controller 212 may continue to provide a signal to the host 108 indicating that the partner controller 212 has failed, and/or a flag indicating such condition may remain set. ", ¶33]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Oneill/Theimer’s session information with a flag to indicate failover mode as taught by Wang. The reason for this modification would be to indicate that a failover has occurred and transactions should be sent to the failover storage. Thus the combination of Oneill/Theimer in view of Wang teaches wherein the service processing reference information is database mode information comprising a normal mode and a failover mode
Regarding claims 7, 14 and 20, the combination of Oneill/Theimer/Tien/Wang has been discussed above. Theimer further teaches wherein determining a corresponding the first storage location based on the service processing reference information comprises determining a particular database corresponding to the database mode information based on the first  service processing reference information in the service processing request.
[“When an ingestion node fails or becomes inaccessible, a replacement ingestion node may be designated in accordance with a failover protocol. In some embodiments, each ingestion node may be configured as a member of a replication group, as indicated in FIG. 9, with one of the members designated as a primary at any given time. FIG. 34 is a flow diagram illustrating aspects of a failover mechanism for ingestion nodes that implement local de-duplication tables, according to at least some embodiments. As shown in element 3401, the current primary ingestion node IN1 configured for a partition Sj-Pk may write de-duplication signatures from its local de-duplication table (which may be instantiated in volatile memory in at least some implementations) to a persistent storage location PS, e.g., in batches to a storage subsystem node or a database. A control node of the SMS may determine that IN1 has reached an undesirable state (element 3404). The control node may then initiate failover to a replacement (currently non-primary) ingestion node IN2 (element 3407). " Col 63 Lines 4-22]


Applicant Remarks

Applicant’s arguments with respect to claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, 19 and 20  have been considered but are moot because the arguments do not apply to combination of the references being used in the current rejection. The applicant argues that Oneill/Theimer do not teach the particular idempotent table associated with the first storage location after the idempotent check to include unique transaction identification information of the first service processing request comprising a service request transaction number and service request source. As presented in the rejection ONeill/Theimer teach a signature being written to a idempotent(i.e transaction table) table. ONeill/Theimer do not teach unique transaction identification information of the first service processing request comprising a service request transaction number and service request source. Tien teaches a service transaction number and service request number and the use of such parameter to provide an unique identifier for the purpose of deduplication, Thus as presented it would be obvious of modify Oneil/Theimer with the token/unique id as taught by Tien. Thus the rejection of claims are maintained as presented in the rejection above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456